Lyon, J.
By returning his policy to the American Company for cancellation, the plaintiff cancelled it on his part; and by retaining the policy two and one-half' months, and until after the insured property liad been destroyed by fire, without objection to its cancellation, the American Company, by such delay and silence, consented thereto and is now estopped to assert the contrary. Hence the condition upon which it is claimed the validity of the policy in suit depends, was fully performed before the insured property was destroyed, and the policy was then a valid and binding obligation upon the defendant to the full extent of the plaintiff’s loss.
There being but one insurance upon the property, of course there is no question of apportionment of the loss in the case.
By the Cotvrt. — Judgment affirmed.